Citation Nr: 1716808	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  10-01 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to November 1979.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas as well as a July 2016 rating decision from an unidentified RO.

The issue of entitlement to service connection for an acquired psychiatric disorder was previous before the Court of Appeals for Veterans Claims (Court) in August 2014 as well as before the Board in February 2013, October 2013, and April 2015, and was remanded for further development.  Further development in substantial compliance with the Court's and the Board's remand instructions has been completed.

In a July 2016 rating decision, the Veteran was assigned a disability rating of 40 percent for a low back disability effective May 12, 2016.  In September 2016, the Veteran filed a timely notice of disagreement (NOD) challenging both the disability rating and the effective date of the rating.  While an statement of the case has yet to be issued, a review of VACOLS indicates that the RO has acknowledged the receipt of the notice of disagreement, and is in the process of issuing a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).
 

FINDING OF FACT

The Veteran's acquired psychiatric disorder is proximately due to his previously service-connected back disability.





CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case however, the Board is granting the Veteran service connection for his claimed condition.  This is considered a full grant of the Veteran's requested prayer of relief, and any failure on VA's part to notify or assist the Veteran is deemed harmless error.

Acquired Psychiatric Disorder

The Veteran's VA treatment records note diagnoses of multiple acquired psychiatric disorders including depression.  The Veteran has been previously granted service connection for a back disability.  See July 2016 Rating Codesheet.  An April 2017 private medical opinion authored by a physician specializing in neurological surgery and psychiatry and supported by peer reviewed medical literature opined that the Veteran's psychological symptoms, including depression, were proximately due to his previously service-connected back disability.  As such, service connection for an acquired psychiatric disorder is granted. 






ORDER

Service connection for an acquired psychiatric disorder is granted.


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


